Exhibit 32.B CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q for the period ending June30,2010, of Colorado Interstate Gas Company (the “Company”) as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, JohnR.Sult, ExecutiveVicePresident and ChiefFinancialOfficer, certify (i) that the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and (ii) that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/John R. Sult John R. Sult Executive Vice President and Chief Financial Officer (Principal Financial Officer) Colorado Interstate Gas Company August 6, 2010 A signed original of this written statement required by Section 906 has been provided to Colorado Interstate Gas Company and will be retained by Colorado Interstate Gas Company and furnished to the Securities and Exchange Commission or its staff upon request.
